 

Exhibit 10.9

 

Amendment to Employment Agreement

 

This Amendment to Employment Agreement (this “Amendment”), made and entered into
as of July 31, 2020, by and between Lordstown Motors Corp., a Delaware
corporation (“Company”) and Caimin Flannery (“Executive”).

 

WHEREAS, Company and Executive are parties to that certain Employment Agreement,
dated October 1, 2019 (the “Employment Agreement”);

 

WHEREAS, Company is pursuing a business combination with DiamondPeak Holdings
Corp., a Delaware corporation, pursuant to which the Company will consummate a
merger with an affiliate of DiamondPeak Holdings Corp. (the “Business
Combination”); and

 

WHEREAS, in connection with the Business Combination, Company and Executive
desire to amend the Employment Agreement as described herein.

 

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements hereinafter contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby covenant and agree as follows:

 

1.             Capitalized Terms. All capitalized terms used herein and not
defined herein shall have the meanings ascribed to such terms in the Employment
Agreement.

 

2.             Amendments to Employment Agreement. On the day immediately
preceding the date of the consummation of the Business Combination, and
contingent upon, the consummation of the Business Combination, each of Sections
3(e) and 3(f) of the Employment Agreement will terminate and be of no further
force or effect.

 

3.             Cashless Exercise of Options. Company shall allow Executive to
deliver the purchase price payable for the exercise of any options held by
Executive either (a) by delivering an irrevocable direction to a securities
broker to sell the stock underlying the options and to deliver all or part of
the proceeds to Company in payment of the purchase price, or (b) through means
of a net share settlement, as determined by the Company in its discretion.

 

4.             Executive Acknowledgments. Executive acknowledges and agrees that
the Business Combination is not, and shall not be considered, a “Change in
Control” of the Company under the Employment Agreement nor a “Change in Control”
of the Company under the Lordstown Motors Corp. 2019 Incentive Compensation
Plan. Executive and Company further acknowledge and agree that commencing on the
date on which the Company enters into a definitive agreement regarding the
Business Combination and until the earlier of (i) consummation of the Business
Combination or (ii) the termination of the Business Combination without
consummation, Executive shall not be entitled to receive or be issued any Stock
Options pursuant to Section 3(e) of the Employment Agreement or deferred cash
bonus awards pursuant to Section 3(f) of the Employment Agreement.

 



   

 

 

5.             Effect of Amendment. Except as expressly amended hereby, the
Employment Agreement shall be and remain in full force and effect. On and after
the date of this Amendment, each reference in the Employment Agreement to “this
Agreement,” “hereunder,” “hereof,” or words of like import referring to the
Employment Agreement, shall mean and refer to the Employment Agreement as
amended hereby. If the Business Combination is not consummated, the amendments
to the Employment Agreement in Section 2 hereof shall have no force or effect.

 

6.             Governing Law. This Amendment shall be governed by the internal
laws of the State of Ohio applicable to agreements made and wholly to be
performed in such state without regard to conflicts of law provisions of any
jurisdiction.

 

7.             Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one instrument.

 

[Signature Page Follows]

 



   

 



 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first set forth above.

 



  LORDSTOWN MOTORS CORP.         By: /s/ Stephen S. Burns   Name: Stephen S.
Burns   Title: Chief Executive Officer         EXECUTIVE         /s/ Caimin
Flannery   Name: Caimin Flannery

 



   

 

 

Employment Agreement

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), made and entered into as of
October 1, 2019 (the “Effective Date”), is by and between Lordstown Motors
Corp., a Delaware corporation (“Company”), and Caimin S. Flannery (“Executive”).
Certain capitalized terms shall have the meaning given to them in Section 7
below.

 

WHEREAS, Company desires to employ Executive, and Executive desires to be
employed by Company; and

 

WHEREAS, Company considers Executive a “key executive” and agrees to provide
Executive the significant consideration described in this Agreement as and for
Company’s retention of Executive.

 

WHEREAS, Company and Executive desire to enter into this Agreement as of the
Effective Date and this Agreement shall supersede all prior employment terms and
conditions, whether or not in writing.

 

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements hereinafter contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby covenant and agree as follows:

 

1.             Employment Period. Subject to the terms and conditions of this
Agreement, Company hereby agrees to employ Executive as the Vice President of
Business Development (“VP-BD”) of Company during the Employment Period, and
Executive hereby agrees to be employed by Company and provide services for and
on behalf of Company during the Employment Period subject to and in accordance
with this Agreement. The period from the date of this Agreement until the
Termination Date shall be referred to as the “Employment Period.”

 

2.             Duties. Executive agrees that, during the Employment Period,
Executive will serve Company diligently and in good faith and will, subject to
the exceptions below, devote his full business time, energies and talents to
serving as the Vice President of Business Development of the Company, subject to
and at the direction of Company’s Chief Executive Officer (the “CEO”) and
Company’s board of directors (the “Board of Directors”). Executive shall: (a)
have such duties and responsibilities commensurate with his position as Vice
President of Business Development and as may be reasonably assigned to Executive
from time to time by the CEO or the Board of Directors, including the duties set
forth on Exhibit A hereto; (b) perform all lawful duties assigned to Executive
in good faith, subject to the reasonable direction of the CEO and the Board of
Directors; and (c) act in accordance with written Company policies as may be in
effect from time to time. Notwithstanding the foregoing, during the Employment
Period Executive may devote reasonable time to activities other than those
required under this Agreement, including activities of a charitable,
educational, religious or similar nature (including professional associations);
provided such activities do not inhibit, prohibit, interfere with or breach any
of Executive’s duties under this Agreement or common law, or otherwise conflict
in any material way with the Company Business. Notwithstanding the foregoing,
Executive shall be authorized to continue to perform services as owner and
principal of Caimin Flannery & Associates including, but not limited to,
merchant banking services, business development and advisory services, and other
related client matters.

 



   

 

 

3.            Compensation and Benefits. Subject to the terms and conditions of
this Agreement, Company shall pay Executive, and Executive agrees to accept from
Company, as compensation in full for his services to be performed hereunder and
for the faithful performance and observance of all of his obligations to Company
hereunder, the following annual salary and other compensation during the
Employment Period:

 

(a)      Base Salary. Company shall pay to Executive a base salary in the amount
of $250,000 per annum (the “Annual Base Salary”), payable in equal periodic
installments less all customary payroll deductions (with such annual salary for
any part of a month to be paid on a pro-rated basis), in accordance with
customary policies and normal payroll practices of Company.

 

(b)      Benefits. During the Employment Period, Executive and Executive’s
dependents, as the case may be, shall be provided specific life insurance
benefits as described on Exhibit B attached hereto inasmuch as their current
state of life requires a continuation of the specific plans through the
Employment Period. In addition to the foregoing, Executive or Executive’s
dependents each shall be eligible to participate in all executive plans and
programs as in effect from time to time thereof generally available to other
executives of Company and subject to the terms and conditions thereof, including
a 401(k) Plan, medical and dental, and disability benefits. Notwithstanding the
foregoing, Company shall be permitted to amend, add to or eliminate the benefit
plans at any time and at Company’s sole discretion. Company shall not be
obligated to provide benefits that otherwise duplicate those benefits sought to
be continued by Executive or Executive’s dependents as described in Exhibit B,
but shall in no manner impede or interfere with the benefits described in
Exhibit B through the Employment Period or any extension thereof under the COBRA
laws or any similar such applicable state law.

 

(c)      Vacation. Executive shall be entitled to vacation time consistent with
Company’s established programs and policies as may be in effect during the
Employment Period; provided that Executive shall be entitled to four (4) weeks
of vacation per year (which, if not used in a fiscal year, will not be carried
to the next fiscal year).

 

(d)      Expense Reimbursement. Executive shall be reimbursed by Company, on
terms and conditions that are substantially similar to those that apply to other
similarly situated executives of Company, for reasonable out-of-pocket expenses
for entertainment, travel, meals, lodging and similar items which are actually
incurred by Executive in connection with the Company Business, provided that
Executive complies with the policies, practices and procedures of Company for
incurring expenses and submitting expense reports, receipts, or similar
documentation of any such expenses.

 



 2 

 

 

(e)     Key Employee Stock Options. As consideration for Executive joining
Company at its initial formation, in addition to any other equity incentive plan
or stock option plans, Executive shall be entitled to the issuance of options
(the “Initial Stock Options”) to acquire one percent (1%) of Company’s
outstanding common stock computed on a fully diluted basis as of the date of the
closing of Company’s initial private capital offering, in accordance with the
terms set forth in a Stock Option Agreement between Company and Executive. Upon
the closing of any subsequent private capital offering that occurs prior to the
Additional Issue Date (as defined herein) and, in any event, at least once
during each calendar quarter that concludes prior to the Additional Issue Date
(each, a “Subsequent Issuance Date”), Executive shall be awarded options to
acquire an additional number of shares of Company’s common stock equal to the
excess, if any, of (i) one percent (1%) of Company’s outstanding common stock
computed on a fully diluted basis as of such Subsequent Issuance Date, over (ii)
the number of common shares subject to any options issued by Company to
Executive prior to such Subsequent Issuance Date, at a strike price equal to the
fair market value of one share of Company common stock as of such Subsequent
Issuance Date (all of such options issued prior to the Additional Issue Date,
the “Initial Stock Options”). Upon the earlier to occur of: (i) the date of the
closing of the private capital offering being handled by Company advisor Brown
Gibbons Lang & Company for Company’s contemplated acquisition of the General
Motors Lordstown plant; and (ii) September 18, 2021 (the “Additional Issue
Date”), Executive shall be awarded options to acquire an additional number of
shares of Company’s common stock equal to the excess, if any, of (i) one percent
(1%) of Company’s outstanding common stock computed on a fully diluted basis as
of the Additional Issue Date, over (ii) the number of common shares subject to
the Initial Stock Options (the “Additional Stock Options” and together with the
Initial Stock Option, the “Stock Options”), at a strike price equal to the fair
market value of one share of Company common stock as of the Additional Issue
Date. Upon exercise of any of the vested Stock Options Executive may make any
available tax elections at Executive’s discretion, including Section 83(b)
elections, to offset or limit any tax liabilities imposed against Executive
related to the exercise of any Stock Options.

 

(f)      Deferred Cash Award. Executive shall be entitled to participate in any
deferred cash bonus plan established by Company to reflect the increase in the
fair market value of Company’s common stock between the date of the issuance of
the Initial Stock Options and the Additional Issuance Date, subject to such
terms and conditions as Company may establish.

 

(g)     Equity Compensation. The period during which Executive may exercise any
rights ("Exercise Period") under any outstanding stock options (or any other
equity award, including, without limitation, stock appreciation rights and
restricted stock units) granted to Executive under any equity incentive plan
adopted by the Board of Directors (the "Company Plans") shall continue as set
forth in the Stock Option Agreement granting such rights; provided, however,
such Exercise Period shall terminate immediately in the event Executive is
terminated for Cause or for breach of the non-competition or non-solicitation
provisions of this Agreement. Further, except as otherwise expressly set forth
herein, in the event Executive’s employment is terminated for any reason, then
the vesting of all outstanding stock options (or any other equity award,
including, without limitation, stock appreciation rights and restricted stock
units) shall cease. Subject to the foregoing, the time within which to exercise
any stock options upon termination of Executive’s employment shall be set forth
in the applicable Stock Option Agreement.

 

4.            Term and Termination.

 

(a)     Term. The term of Executive’s employment hereunder shall commence on the
Effective Date and continue until terminated. The effective date of any
termination hereunder shall be referred to as the “Termination Date”.

 



 3 

 

 

(b)     Termination. Executive’s employment hereunder may be terminated on the
following terms and conditions:

 

(i)      by Company for Cause, effective upon written notice from Company to
Executive, following the expiration, without cure, of any applicable cure
period;

 

(ii)     by Company for any reason other than for Cause, effective 30 days
following written notice from Company to Executive;

 

(iii)    by Executive, effective thirty (30) days following written notice from
Executive to Company; or

 

(iv)    by Change of Control as defined herein.

 

(c)     Death/Disability. This Agreement and Executive’s employment hereunder
shall terminate immediately and automatically by reason of Executive’s death or
Disability. In the event Executive's employment with Company terminates, for any
reason whatsoever, including death or Disability, Executive shall be entitled to
the benefits described in Section 4(h).

 

(d)     Severance Payment.

 

(i)      In the event of a Termination Upon Change of Control, Executive shall
be entitled to receive an amount equal to twelve (12) months of Executive's
Annual Base Salary which shall be paid according to the following schedule
(subject to Section 4(d)(iv)): (a) a lump sum payment equal to one-half of such
amount shall be payable within ten (10) days of following the Termination Date,
and (b) one-fourth of the balance of such amount shall be payable within ten
(10) days of each of the three-month, six-month, nine-month and twelve month
anniversaries of the Termination Date (and in each case no interest shall accrue
on such amount); provided, however, that if Section 409 A of the Internal
Revenue Code of 1986, as amended (the “Code”) would otherwise apply to such cash
severance payment, it instead shall be paid at such time as permitted by Section
409A of the Code. In addition to the foregoing severance payment, in the event
of Executive's Termination Upon Change of Control, Executive shall be entitled
to receive, within ten (10) days following the Termination Upon Change of
Control, a lump sum payment equal to one hundred percent (100%) of (a) any
actual bonus amount earned with respect to a previous year to the extent that
all the conditions for payment of such bonus have been satisfied (excluding any
requirement to be in employment with Company as of a given date which is after
the Termination Date) and any such bonus was earned but is unpaid on the
Termination Date; and (b) the target bonus then in effect for Executive for the
year in which such termination occurs, such payment to be prorated to reflect
the full number of months Executive remained in the employ of Company; provided,
however, that if Section 409 A of the Code would otherwise apply to such cash
payment, it instead shall be paid at such time as permitted by Section 409A of
the Code. To illustrate, if Executive's target bonus at 100% equals $120,000 for
the calendar year and Executive is terminated on October 15th, then the
foregoing payment shall equal $100,000 (i.e., ten (10) months' prorated bonus at
one hundred percent (100%) with October counting as a full month worked).

 



 4 

 

 

(ii)      If Company terminates Executive's employment other than for Cause,
Executive shall be entitled to receive an amount equal to six (6) months of
Executive's Annual Base Salary which shall be paid according to the following
schedule (subject to Section 4(d)(iv)): one-sixth (1/6th) of such amount shall
be payable each month during the (6) month period following such termination in
accordance with Company’s regular payroll schedule; provided, however, that if
Section 409A of the Code would otherwise apply to such cash severance payment,
it instead shall be paid at such time as permitted by Section 409A of the Code.

 

(iii)     Notwithstanding anything in this Agreement to the contrary, payments
to be made upon a termination of employment under this Agreement will be made
upon a “separation from service” within the meaning of Section 409A of the Code.

 

(iv)     Executive shall forfeit all rights to payment of severance pursuant to
this Section 4(d) or otherwise unless he signs and delivers a general release
and separation agreement, in form and substance reasonably acceptable to Company
within 60 days after Executive’s termination of employment. Notwithstanding
anything to the contrary contained herein, no severance payment will be due and
payable until Executive executes and delivers such general release and
separation agreement and it is not subject to revocation, if applicable.

 

(e)      Equity Compensation Acceleration. Upon a Termination Upon Change of
Control, the vesting and exercisability of all then outstanding stock options
(or any other equity award, including, without limitation, stock appreciation
rights and restricted stock units) granted to Executive under any Company Plans
shall be accelerated as to 100% of the shares subject to any such equity awards
granted to Executive.

 

(f)       COBRA. If Executive timely elects coverage under the Consolidated
Budget Reconciliation Act of 1985, as amended ("COBRA"), Company shall continue
to provide to Executive, at Company's expense, Company's health-related
executive insurance coverage for Executive only as in effect immediately prior
to the Termination Upon Change of Control for a period of twelve (12) months
following such Termination Upon Change of Control. The date of the "qualifying
event" for Executive and any dependents shall be the Termination Date.

 

(g)      Indemnification. In the event of a Termination Upon Change of Control,
(a) Company shall continue to indemnify Executive against all claims related to
actions arising prior to the termination of Executive's employment to the
fullest extent permitted by law, and (b) if Executive was covered by Company's
directors' and officers' insurance policy, or an equivalent thereto, (the "D&O
Insurance Policy"), immediately prior to the Change of Control, Company or its
successor shall continue to provide coverage under a D&O Insurance Policy for
not less than twenty-four (24) months following the Termination Upon Change of
Control on substantially the same terms of the D&O Insurance Policy in effect
immediately prior to the Change of Control.

 

(h)      Rights and Payments Upon Termination. In connection with Executive’s
termination from Company, regardless of the reason, Executive shall be entitled
to the Minimum Payments, in addition to any payments or benefits to which
Executive may be entitled under the express terms of any executive benefit plan
or as required by law. Any payments to be made to Executive pursuant to this
Section 4 shall be made in accordance with Company's customary policies and
normal payroll practices.

 



 5 

 

 

5.            Restrictive Covenants.

 

(a)     Confidential Information. Executive recognizes and acknowledges that he
may receive certain confidential and proprietary information and trade secrets
of Company, its Affiliates and Subsidiaries, including (i) internal business
information (including, information relating to strategic plans and practices,
business, accounting, financial or marketing plans, practices or programs,
training practices and programs, salaries, bonuses, incentive plans and other
compensation and benefits information and accounting and business methods); (ii)
identities of, individual requirements of, specific contractual arrangements
with, and information about, Company, its Affiliates and Subsidiaries and their
respective confidential information; (iii) industry research compiled by, or on
behalf of Company and its Affiliates and Subsidiaries, including, without
limitation, identities of potential target companies, management teams, and
transaction sources identified by, or on behalf of, Company and its Affiliates
and Subsidiaries; (iv) compilations of data and analyses, processes, methods,
track and performance records, data and data bases relating thereto; and (v)
computer software documentation, data and data bases and updates of any of the
foregoing; (collectively, “Confidential Information”). Executive will not,
during or after the term of this Agreement, whether through an Affiliate or
otherwise, take commercial or proprietary advantage of or profit from any
Confidential Information or disclose Confidential Information to any Person for
any reason or purpose whatsoever, except (i) to authorized representatives and
employees of Company or its Affiliates and Subsidiaries and as otherwise may be
proper in the course of performing Executive’s obligations under this Agreement
or (ii) as is required to be disclosed by order of a court of competent
jurisdiction, administrative body or governmental body, or by subpoena, summons
or legal process, or by law, rule or regulation; provided that, unless otherwise
prohibited by law, rule or regulation, Executive shall provide to the Board of
Directors prompt notice of any such disclosure. For purposes of this Section
5(a), Confidential Information does not include any information that is or
becomes generally known to the other participants in the industry in which
Company and its Subsidiaries operate other than as a result of any breach of
nondisclosure by any Person. The limitations in this Section 5(a) are in
addition to, and not in lieu of, any other restrictions that Executive may be
bound by (whether by contract or otherwise), including Company’s Proprietary
Information and Inventions Agreement.

 

(b)     Documents and Property. All records, files, documents and other
materials or copies thereof relating to the Company Business, which Executive
shall prepare, receive, or use shall be and remain the sole property of Company,
shall not be used by Executive in any manner that would be adverse to Company’s
interests, and, other than in connection with the performance by Executive of
his duties hereunder, shall not be removed from the premises of Company or any
Subsidiary without Company’s prior written consent, and shall be promptly
returned to Company upon Executive’s termination of employment hereunder for any
reason whatsoever, together with all copies (including copies or recordings in
electronic form), abstracts, notes or reproductions of any kind made from or
about the records, files, documents or other materials.

 



 6 

 

 

(c)     Non-Competition/Non-Solicitation. During the Employment Period and for a
two (2) year period thereafter (the “Restricted Period”), Executive will not,
directly or indirectly, individually or as a shareholder, director, manager,
member, officer, employee, agent, consultant or advisor of any Person: (i)
acquire or hold any economic or financial interest in, act as a partner, member,
shareholder, consultant, employee or representative of, render services to, or
otherwise operate, engage in or hold an interest in any Person that engages in,
or engages in the management or operation of any Person that engages in any
business that competes with the Company Business; (ii) solicit orders from or
seek or propose to do business with any customer or supplier of the business
relating to the Company Business; or (iii) influence or attempt to influence any
customer, supplier, employee , contractor, representative or advisor of the
Company Business to curtail, terminate or refrain from maintaining its, his or
her relationship with Company or any of its Subsidiaries.

 

(d)     Non-Disparagement. During and after Executive’s employment with Company,
neither Company nor Executive will make any adverse or derogatory statements,
remarks or comments, oral or written, directly or indirectly, to any individual
or entity about or with reference to or with respect to Executive or Company, or
any of its executives, officers, managers, members, directors or agents. The
foregoing shall not be violated by truthful statements in response to legal
process, required governmental testimony or filings, or administrative or
arbitral proceedings (including, without limitation, depositions in connection
with such proceedings).

 

(e)     Remedies for Breach of Covenants. Executive acknowledges and expressly
agrees that the covenants contained in this Section 5 are reasonable with
respect to their duration, geographical area and scope. Executive further
acknowledges that, in light of his position with Company and access to
Confidential Information during the Employment Period, the restrictions
contained in this Section 5 are reasonable and necessary for the protection of
the legitimate business interests of Company, that they create no undue
hardships, that any violation of these restrictions would cause substantial
injury to Company and such interests, and that such restrictions were a material
inducement to Company to enter into this Agreement. In the event of any
violation or threatened violation of these restrictions, Company, in addition to
and not in limitation of, any other rights, remedies or damages available to
Company under this Agreement or otherwise at law or in equity, shall be entitled
to preliminary and permanent injunctive relief, to prevent or restrain any such
violation by Executive and any and all Persons directly or indirectly acting for
or with his, as the case may be.

 

6.            Inventions and Innovations. Executive acknowledges and agrees that
he is separately bound by the Proprietary Information and Invention Agreement
with Company. In addition, and notwithstanding anything to the contrary in the
Proprietary Information and Invention Agreement, Executive acknowledges and
agrees that all right, title and interest in and to any past, present and future
inventions, business applications, know-how, customer lists, trade secrets,
innovations, methods, designs, ideas, improvements, copyrights, patents, domain
names, trademarks, trade dress and other intellectual property which Executive
personally develops or creates in whole or in part at any time and at any place
during his employment with Company, and which is, directly or indirectly,
related to or usable in connection with, the business activities of Company (all
items set forth above are hereafter collectively referred to as the “Inventions
and Innovations”), shall be and remain forever the sole and exclusive property
of Company, and Executive thus automatically assigns and agrees to assign any
such right, title and interest in his possession, or that he acquires, to
Company. In this regard, Executive acknowledges and agrees that any Inventions
and Innovations embodying copyrightable subject matter are “works made for
hire,” and Executive automatically assigns and agrees to assign all right, title
and interest to Company in the same if such Inventions and Innovations are not
“works made for hire.” Executive agrees to promptly reveal all information
relating to the Inventions and Innovations to Company and cooperate with Company
to execute such documents as may be necessary to establish ownership and
protection in Company’s name for the Inventions and Innovations. Notwithstanding
the foregoing, Inventions and Innovations shall not include any publicly
available information or any information that was developed by Executive on his
own time with his own tools and/or materials and without the resources of
Company or any Subsidiary thereof.

 



 7 

 

 

7.            Definitions. As used throughout this Agreement, all of the terms
defined in this Section 7 shall have the meanings given below.

 

“Affiliate” shall mean each individual, company, corporation, partnership,
limited liability company, joint venture or other business entity, which is,
directly or indirectly, controlled by, controls, or is under common control
with, Company, where “control” means (i) the ownership of a majority of the
voting securities or other voting interests or other equity interests of any
company, corporation, partnership, limited liability company, joint venture or
other business entity, or (ii) the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
company, corporation, partnership, limited liability company, joint venture or
other business entity.

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Annual Base Salary” shall have the meaning set forth in Section 3(a).

 

“Board of Directors” shall have the meaning set forth in Section 2.

 

“Cause” shall mean the Board of Directors’ determination in good faith that
Executive has:

 

(i)      failed, disregarded or refused to substantially perform his duties and
obligations to Company as required by this Agreement and the Board of Directors
(other than any such failure resulting from his Disability or Executive’s
termination of his employment with Company for any reason);

 

(ii)     breached a fiduciary responsibility to Company in any material respect;

 

(iii)    commission of an act of fraud, embezzlement or other misappropriation
of funds;

 

(iv)    breached any confidentiality or proprietary information agreement in any
material respect between Executive and Company;

 

(v)     acted with gross negligence or willful misconduct when undertaking
Executive’s duties;

 

(vi)    breached this Agreement;

 



 8 

 

 

(vii)   Executive’s excessive and unreasonable absences from Executive’s duties
for any reason (other than authorized leave or leave required by law or as a
result of Executive’s Disability); or

 

(viii)  Executive’s indictment for, conviction of, or plea of guilty or nolo
contendere to, (A) a felony, (B) a misdemeanor (other than traffic or motor
vehicle violations), or (C) any other act, omission or event that, in any such
case, has caused or is likely to cause economic harm to Company or any of its
Subsidiaries or the image, reputation and/or goodwill of Company or its
Subsidiaries or that Company in good faith believes is reasonably likely to
cause material harm to the image, reputation and/or goodwill of Company or its
Subsidiaries, their respective products, services and/or trade/service marks;

 

Notwithstanding the foregoing, prior to Company’s termination of Executive for
Cause under clauses (i) or (vi) above, Company shall give Executive written
notice specifying in reasonable detail the existence of any condition and
Executive shall have 30 days from the date of Executive’s receipt of such notice
in which to cure the condition giving rise to Cause.

 

“Change of Control” means:

 

(i)      one Person (or more than one Person acting as a group) acquires
ownership of stock of Company that, together with the stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of Company; provided, that, a Change in Control shall
not occur if any Person (or more than one Person acting as a group) owns more
than 50% of the total fair market value or total voting power of Company’s stock
and acquires additional stock;

 

(ii)     a majority of the members of the Board of Directors are replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the Board of Directors before the date of appointment or
election; or

 

(iii)    one Person (or more than one person acting as a group), acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition) assets from Company that have a total gross fair market value equal
to or more than 50% of the total gross fair market value of all of the assets of
Company immediately before such acquisition(s).

 

A transaction shall not constitute a Change in Control if: (a) its sole purpose
is to change the state of Company’s incorporation; (b) its sole purpose is to
create a holding company that will be owned in substantially the same
proportions by the persons who held Company’s securities immediately before such
transaction; or (c) it constitutes Company’s initial public offering of its
securities.

 

“Code” shall have the meaning set forth in Section 4(d).

 

“Company” shall have the meaning set forth in the preamble.

 



 9 

 

 

 

“Company Business” shall mean the business in which Company is engaged
including, but not limited to, developing, designing and manufacturing
battery-electric vehicles under 10,001 GVW, and related products and services.

 

“Confidential Information” shall have the meaning set forth in Section 5(a).

 

“Disability” shall mean that Executive is unable to effectively perform the
essential functions of his job by reason of any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for not less than 90 consecutive days or 125 non-consecutive days, in
either case during any 12-month period (unless a longer period is required under
applicable law, then during such longer period), and in any case as determined
in good faith by an independent doctor selected in good faith by the Board of
Directors and mutually acceptable to Executive .

  

“Effective Date” shall have the meaning set forth in the preamble.

 

“Executive” shall have the meaning set forth in the preamble.

 

“Employment Period” shall have the meaning set forth in Section 1.

 

“Good Reason” is defined as the occurrence of any of the following: (i) a
material breach of this Agreement by Company; or (ii) Executive has a material
reduction in position, status, duties or responsibilities, or is assigned duties
materially inconsistent with his position. If Executive wishes to terminate his
employment for Good Reason, he shall first give Company thirty (30) days prior
written notice of the circumstances constituting Good Reason and an opportunity
to cure.

 

“Inventions and Innovations” shall have the meaning set forth in Section 6.

 

“Minimum Payments” shall mean, as applicable, the following amounts:

 

(i)        Executive’s earned but unpaid Annual Base Salary for the period
ending on the Termination Date, with such payments to be made in accordance with
Section 3(a);

 

(ii)       Executive’s accrued but unpaid vacation days for the period ending on
the Termination Date; and

 

(iii)      Executive’s unreimbursed business expenses and all other items earned
and owed to Executive through and including, the Termination Date.

 

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated association, corporation, limited liability
company, entity or governmental entity (whether federal, state, county, city or
otherwise and including any instrumentality, division, agency or department
thereof).

 

“Restricted Period” shall have the meaning set forth in Section 5(c).

 



10

 

 

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company, association or business entity of which:
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) to vote in the election of directors, managers
or trustees thereof is at the time owned or controlled, directly or indirectly,
by that Person or one or more of the other Subsidiaries of that Person or a
combination thereof; or (ii) if a partnership, limited liability company,
association or other business entity, either (A) a majority of partnership or
other similar ownership interests thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more Subsidiaries of that
Person or a combination thereof or (B) that Person is a general partner,
managing member, manager or managing director of such partnership, limited
liability company, or other business entity. For purposes hereof and unless
otherwise indicated, the term “Subsidiary” refers to a Subsidiary of Company.

 

“Termination Date” shall mean the date of termination of Executive’s employment
as determined in accordance with Section 3.

 

“Termination Upon Change of Control” means:

 

(i)        any termination of the employment of Executive by Company without
Cause during the period commencing on or after the date that Company enters into
a definitive agreement that results in a Change of Control (even though still
subject to approval by Company's stockholders and other conditions and
contingencies, but provided that the Change of Control actually occurs) and
ending on the date which is twelve (12) months following the Change of Control;
or

 

(ii)       any resignation by Executive for Good Reason where (i) such Good
Reason occurs during the period commencing on or after the date that Company
enters into a definitive agreement that results in a Change of Control (even
though still subject to approval by Company's stockholders and other conditions
and contingencies, but provided that the Change of Control actually occurs) and
ending on the date which is twelve (12) months following the Change of Control,
and (ii) such resignation occurs at or after such Change of Control and in any
event within six (6) months following the occurrence of such Good Reason.

 

(iii)       Notwithstanding the foregoing, the term "Termination Upon Change of
Control" shall not include any termination of the employment of Executive: (1)
by Company for Cause; (2) by Company as a result of the Disability of Executive;
(3) as a result of the death of Executive; or (4) as a result of the voluntary
termination of employment by Executive for any reason other than Good Reason.

 

 

8.             Notices. Notices and all other communications under this
Agreement shall be in writing and shall be deemed given if (i) delivered
personally, (ii) delivered by a recognized overnight courier service, or (iii)
mailed by United States registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

 



11

 

 

If to Company to:

 

Lordstown Motors Corp.

2300 Hallock Young Road, S.W.

Lordstown, OH 44481

Attention: General Counsel

 

If to Executive, to:

 

Caimin Flannery

[                           ]

  

or to such other address as either party may furnish to the other in writing,
except that notices of changes of address shall be effective only upon receipt.

 

9.            Applicable Law. All questions concerning the construction,
validity and interpretation of this Agreement and the performance of the
obligations imposed by this Agreement shall be governed by the internal laws of
the State of Ohio applicable to agreements made and wholly to be performed in
such state without regard to conflicts of law provisions of any jurisdiction.

 

 

10.          FORUM SELECTION. ALL ACTIONS OR PROCEEDINGS IN ANY WAY, MANNER OR
RESPECT, ARISING OUT OF OR FROM OR RELATED TO THIS AGREEMENT SHALL BE LITIGATED
IN COURTS HAVING SITUS WITHIN TRUMBULL COUNTY, OHIO EXECUTIVE HEREBY CONSENTS
AND SUBMITS TO THE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED WITHIN
TRUMBULL COUNTY, OHIO. EXECUTIVE HEREBY WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER
OR CHANGE THE VENUE OF ANY LITIGATION BROUGHT AGAINST EXECUTIVE BY COMPANY IN
ACCORDANCE WITH THIS SECTION.

 

11.          WAIVER OF JURY TRIAL. EXECUTIVE AND COMPANY HEREBY IRREVOCABLY
WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
OR EVENTS CONTEMPLATED HEREBY OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THE
PARTIES HERETO EACH AGREE THAT ANY AND ALL SUCH CLAIMS AND CAUSES OF ACTION
TRIED BY A COURT SHALL BE TRIED WITHOUT A JURY. EACH OF THE PARTIES HERETO
FURTHER WAIVES ANY RIGHT TO SEEK TO CONSOLIDATE ANY SUCH LEGAL PROCEEDING IN
WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER LEGAL PROCEEDING IN WHICH A
JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED.

 

12.           Entire Agreement; Severability. This Agreement, together with the
Proprietary Information and Inventions Agreement, the Company Plans and any
applicable Stock Option Agreement, constitute the entire agreement between
Executive and Company concerning the subject matter hereof, and supersedes all
prior negotiations, undertakings, agreements and arrangements with respect
thereto, whether written or oral. If a court of competent jurisdiction
determines that any provision of this Agreement is invalid or unenforceable,
then the invalidity or unenforceability of that provision shall not affect the
validity or enforceability of any other provision of this Agreement and all
other provisions shall remain in full force and effect. The various covenants
and provisions of this Agreement are intended to be severable and to constitute
independent and distinct binding obligations. Without limiting the generality of
the foregoing, if the scope of any covenant contained in this Agreement is too
broad to permit enforcement to its full extent, such covenant shall be enforced
to the maximum extent permitted by law, and Executive hereby agrees that such
scope may be judicially modified accordingly.

 



12

 

 

13.           Withholding of Taxes. Company may withhold from any amounts or
other benefits payable under this Agreement all federal, state, city or other
taxes as may be required pursuant to any law, governmental regulation or ruling.

 

14.          No Assignment. Executive’s rights to receive payments or benefits
under this Agreement shall not be assignable or transferable whether by pledge,
creation of a security interest or otherwise, other than a transfer by will, by
the laws of descent or distribution or to a revocable living trust of Executive.
In the event of any attempted assignment or transfer contrary to this Section
14, Company shall have no liability to pay any amount so attempted to be
assigned or transferred. This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

15.           Successors. This Agreement shall be binding upon and inure to the
benefit of Company, its successors and assigns (including any company into or
with which Company may merge or consolidate).

 

16.           Survival. The provisions of Sections 4, 5, 6, 7, 9, 10, 11, 12,
13, and 14 shall survive the termination of this Agreement.

 

17.           Amendment; Waivers. This Agreement may not be amended or modified
except by written agreement signed by Executive and Company. No waiver of any
provision or condition of this Agreement by any party shall be valid unless set
forth in a writing signed by such party. No such waiver shall be deemed to be a
waiver of any other or similar provision or condition, or of any future event,
act, breach or default, and no course of dealing shall be implied or arise from
any waiver or series of waivers (written or otherwise) of any right or remedy
hereunder.

 

18.           Joint Participation. The parties hereto participated jointly in
the negotiation and preparation of this Agreement, and each party has had the
opportunity to obtain the advice of legal counsel and to review and comment upon
the Agreement. Accordingly, it is agreed that no rule of construction shall
apply against any party or in favor of any party. This Agreement shall be
construed as if the parties jointly prepared this Agreement, and any uncertainty
or ambiguity shall not be interpreted against one party and in favor of the
other.

 

19.          No Conflicting Agreement. Executive hereby represents and warrants
to Company that he is not subject to any existing non-competition or other
restrictive agreements, clauses or arrangements, written or oral, that in any
way prohibit or constrain in any material respect his acceptance of and/or
performance of duties pursuant to this Agreement, or that in any manner
circumscribe the scope of activities or other business that he is entitled to
pursue and consummate on behalf of Company.

 



13

 

 

20.          Construction; Miscellaneous. Whenever used in this Agreement, the
singular shall include the plural and vice versa (where applicable), the use of
the masculine, feminine or neuter gender shall be deemed to include the other
genders (unless the context otherwise requires), the words “hereof,” “herein,”
“hereto,” “hereby,” “hereunder,” and other words of similar import refer to this
Agreement as a whole (including exhibits), the words “include,” “includes” and
“including” means “include, without limitation,” “includes, without limitation”
and “including, without limitation,” respectively. The headings used in this
Agreement are for convenience only, shall not be deemed to constitute a part
hereof, and shall not be deemed to limit, characterize or in any way affect the
construction or enforcement of the provisions of this Agreement. This Agreement
may be executed in any number of identical counterparts, any of which may
contain the signatures of less than all parties, and all of which together shall
constitute a single agreement. All remedies of any party hereunder are
cumulative and not alternative, and are in addition to any other remedies
available at law, in equity or otherwise.

 

[Signature page follows.]

 



14

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

  COMPANY:       LORDSTOWN MOTORS CORP.       By: /s/ Stephen S. Burns   Name:
  Stephen S. Burns   Its:        Chief Executive Officer       EXECUTIVE:      
/s/ Caimin Flannery   Caimin S. Flannery

 



 

 

 

EXHIBIT A

 

Executive's job responsibilities will include, together with such other
responsibilities as determined by the CEO or Board of Directors, managing and
overseeing all business development and matters of the Company, including the
subsidiaries, including but not limited to:

 

Vice President Key Responsibilities:

 

(i)            Develop Strategic Plans with CEO and Senior Management Team and
execute specific elements to achieve LMC Growth Objectives.

 

(ii)           Identify and involve appropriate Strategic Partners (Market,
Financial, Channel, Vendor, and Service) to attain the financial goals of the
company.

 

(iii)          Establish the necessary Market Channel(s) support through the
appointment of service, marketing and sales collaborators.

 

(iv)         Assess market and technology opportunities in the US and certain
ranked international markets.

 

(v)           Develop plans and capabilities relating to inward investment and
M+A opportunities.

 

(vi)          Work with Steve Burns, CEO, on certain projects and initiatives as
defined from time to time.

 

(vii)         Build a Business Development Team, as required, in line with the
firm's expansion.

 



 

 

 

EXHIBIT B

 

Executive currently has in full force and effect a policy of life insurance
through Bankers Life at an annual premium of $4,817.00 per year. The Company
agrees to pay the premium of the aforesaid policy through the Employment Period
whether the premium for such policy increases or decreases.

 

 



